I114th CONGRESS2d SessionH. R. 6140IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2016Mr. Cárdenas introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Safe Drinking Water Act to require the Administrator of the Environmental Protection Agency to publish a maximum contaminant level goal and promulgate a national primary drinking water regulation for perchlorate, and for other purposes. 
1.Deadline for regulations on perchlorateSection 1412(b)(2) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(2)) is amended by adding at the end the following:  (D)PerchlorateNotwithstanding any other deadline established in this subsection, not later than 12 months after the date of enactment of this subparagraph, the Administrator shall publish a maximum contaminant level goal and promulgate a national primary drinking water regulation for perchlorate. . 
